Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
The filling date of this application number recited above is 05 February 2018. Domestic Benefit/National Stage priority has been claimed for PCT 15/888,665, 15/888,576, 15/888,409, and 15/888,277 in the Application Data Sheet, therefore the examination will be undertaken in consideration of 05 February 2018, as the priority date, for applicable claims.
 The information disclosure statements (IDS) submitted on 11 February 2021 and 24 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al. (U.S. 2014/0379576) in view of GOOD et al. (U.S. 2017/0262841) in view of Ebarle Grecsek et al. (U.S. 2014/0067503) and in view of Bondesen (U.S. 2015/0254653) in further view of Venkataramappa (U.S. 2003/0188193).

	As per claims 1, 8, and 15, Marx teaches a device, comprising:
	one or more memories; and one or more processors, communicatively coupled to the one or more memories, ([0033] discloses of processors, memories, computer readable medium, etc. to perform the method) configured to:
([0020] "The secondary user or the online purchase may send a transaction request to the service provider. Referring to step 104, the service provider may receive the transaction request and begin the process of verifying and approving the transaction" see Figure 1 - step 104);
the transaction backend device, based on receiving information associated with a transaction card from the transaction terminal, being configured to authorize transactions and transfer funds between two or more accounts associated with the transaction terminal ([0041] “Payment provider server 370 also maintains a plurality of user accounts 380, each of which may include account information 385 associated with consumers, merchants, and funding sources, such as credit card companies … For example, account information 385 may include private financial information of users of devices such as account numbers, … credit card information, bank information, or other financial information which may be used to facilitate online transactions by user 305 … Profiles for primary and secondary users may also be included in account information … Advantageously, payment application 375 may be configured to interact with merchant server 340 on behalf of user 305 during a transaction with checkout application 355 to track and manage purchases made by users and which and when funding sources are used”);
([0020] "The service provider may verify the login and password entered by the secondary user. At step 106, the service provider may determine whether approval by the primary user is needed for the transaction request based on the restriction profile of the second user, which was previously set up by the primary user in step 102" see Figure 1 - steps 102 and 106); and
	provide, to the transaction terminal or the transaction backend device, a third set of instructions to approve the use of the account by the individual after performing the action to withdraw the value, the third set of instructions indicating that the individual is the authorized user ([0024] "If the service provider determines that the primary user approves the transaction at step 114, the service provider may process the payment transaction at step 108. For example, the service provider may credit an account of the merchant or payee and debit the payment account of the primary user").

Marx may not explicitly disclose, but GOOD discloses the following:
determine a first set of instructions to configure a user device associated with the individual to store virtual transaction card information associated with the account based on determining that the individual is an authorized user of the account, the virtual transaction card information including a security token (See Figure 4 - step 416 "Token Request" and step 420 "Child Payment Token", and also Figure 5 - steps 514 and 516, wherein the token request includes an input from the Recipient Mobile Device with [0062] "If the verification is successful, then, in step 420, the transmitting device 222 of the processing server 102 may electronically transmit a data signal superimposed with a child payment token to the recipient mobile device 110" wherein Figure 5 - step 518 discloses [0067] "In step 518, a data signal may be electronically transmitted by the transmitting device of the processing server to the second mobile communication device, wherein the data signal is superimposed with a new set of token credentials (e.g., child token credentials 312) associated with the transaction account related to the specific account profile").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize store payment token, including payment account information, after verification of authorized user as in GOOD in the system executing the method of Marx with the motivation of offering to provide [0038] "more useful method for the distribution of payment tokens to a secondary device without sacrificing the security or control granted by the use of payment tokens" as taught by GOOD over that of Marx.

Marx may not explicitly disclose, but Ebarle Grecsek discloses the following:
	determine, based on approving use of the account by the individual to satisfy an objective, that the individual is an authorized user of the account after receiving the request from the transaction terminal or the transaction backend device, the objective being associated with one or more of: an amount of cash back received in association with the transaction, an amount of rewards points received in association with the [0155] “In one embodiment, the first payment account (e.g., 133) is linked to the at least one second payment account (e.g., 134) via householding link (e.g., 129) to indicate that the account holders of these accounts are in the same household or family. The benefit of the account feature includes one of : discount, incentive, reward, gift, access, insurance, service and cash back”. See also Figure 12 which discloses the linked accounts utilizing the benefit of an account feature in a transaction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize accounts to satisfy an objective as in Ebarle Grecsek in the system executing the method of Marx with the motivation of offering to [0027] "improve experience" by having a centralized location for the benefits associated with the accounts as taught by Ebarle Grecsek over that of Marx.
Marx may not explicitly disclose, but Bondesen discloses the following:
determine a first set of instructions to configure a user device associated with the individual to store virtual transaction card information associated with the account …, the virtual transaction card information including a security token (See [0027] “present invention relates to tokenization, which is generally described in the area of financial transactions as utilizing a "token" (e.g., an alias, substitute, surrogate, or other like identifier) as a replacement for sensitive account information, and in particular account numbers” wherein [0030] “user may associate one or more user accounts (e.g., from the same institution or from multiple institutions) with the one or more digital wallets. In some embodiments, instead of the digital wallet storing the specific account number associated with the user account, the digital wallet may store a token or allow access to a token (e.g., provide a link or information that directs a system to a location of a token), in order to represent the specific account number during a transaction. In other embodiments of the invention, the digital wallet may store some or all of the user account information (e.g., account number, user name, pin number, or the like), including the user account number, but presents the one or more tokens instead of the user account information when entering into a transaction with a merchant”, and “In the case of a device digital wallet the tokens are actually stored on the payment device.”)
transmit, to the user device, the first set of instructions to cause the user device to store the virtual transaction card information ([0036] “a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52. The token may be stored in the user's payment device 4 (e.g., on the digital wallet)…”)
transmit, to the transaction terminal or the transaction backend device, a second set of instructions to process the transaction, the second set of instructions to configure the transaction terminal or the transaction backend device to process the security token, the transaction terminal or the transaction backend device to verify the security token to complete the transaction (See [0038] “In one embodiment of the invention the acquiring financial institution 20, or any other institution used to process transactions from the merchant 10, receives the token, user account information, and transaction information from the merchant 10. The acquiring financial institution 20 identifies the token as being associated with a particular tokenization service 50 through the token itself or user account information associated with the token … tokenization service 50 may receive the token and transaction data from the acquiring financial institution 20, and in response, provide the acquiring financial institution 20 the user account number associated with the token as well as other user information that may be needed to complete the transaction (e.g., user name, issuing financial institution routing number, user account number security codes, pin number, or the like).”
perform an action to withdraw a value from another transaction account  , associated with the individual, after determining that the individual is the authorized user of the account and prior to the transaction being completed ([0061] “the account may be a new account, and as such the account may need to be funded in order to enter into transactions using the shared token ... the account may be a debit account, and funding the account indicates debiting funds from the one or more users 2 (or other funding sources) into the account. Each user associated with the account may provide the same amount to the account (e.g., $500 each), or each user may provide different amounts.”)
store the value after performing the action to withdraw the value from the other transaction account  and prior to providing the value to the account ([0061] “The amount of funds contributed to the account (e.g., debit account), or attributed to the account (e.g., credit account), by each user 2 may be tracked in order to determine how much the users 2 may spend, or how much should be returned to the users 2 after they leave the collaborative group of users 2. In some embodiments one or more users 2 may contribute funds on a recurring basis. In still other embodiments, if one or more users 2 enter into transactions without using the shared token (e.g., use other user accounts) the one or more users 2 may be reimbursed using funds from the account associated with the shared token.”)
provide, to the transaction terminal or the transaction backend device, a third set of instructions to approve the use of the account by the individual after performing the action to withdraw the value, the third set of instructions indicating that the individual is the authorized user ([0039] “The issuing financial institution 40 determines if the user 2 has the funds available to enter into the transaction, and if the transaction meets other limits on the user account, and responds with approval or denial of the transaction. The approval runs back through the processing channels until the acquiring financial institution 20 provides approval or denial of the transaction to the merchant 10 and the transaction between the merchant 10 and the user 2 is completed.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize child token configuration as in Bondesen in the system executing the method of Marx with the motivation to ([0003]) "help users enter into transaction securely” particularly for a shared token between multiple parties" as taught by Bondesen over that of Marx.

Bondesen may not explicitly disclose, but Venkataramappa discloses:
the second set of instructions to prevent the transaction terminal or the transaction backend device from requesting input of information associated with an account of the individual ([0054] “According to the invention, each server (301, 303) maintains a mapping table (311, 312) for converting or associating Single Sign On Tokens ("SSOToken") to previously created TGT Credentials ("TGTCred"). The following method of the invention provides the client with the ability to log in once, or perform a "single sign on" ("SSO"), and to subsequently access services from other servers and hosts without performing additional log in procedures” and [0063] “Subsequent requests by the same client to the first or second server may not require the exchange of the client credentials with the SSOToken originator as there will already be an entry in the server's own SSOToken-to-Credential mapping table which can be used” by which when the SSO Token is used subsequently, then it prevents the server from requesting log-in credentials to the user. See also Claim 15 “… further comprising a second server storage for caching said SSO Token which is provided by said first server such that said second server may avoid requesting credentials upon subsequent service requests from said client”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize credential request prevention as in Venkataramappa in the system executing the method of Bondesen, which the system includes the token creation and verification process, with the motivation of offering to provide [0067] “single sign on Venkataramappa over that of Bondesen.

As per Claim 2, Marx may not explicitly disclose, but GOOD discloses the device of claim 1, where the one or more processors, when determining whether the individual is the authorized user, are configured to: determine that the individual is the authorized user by processing information included in a data structure, the information identifying a set of authorized users for the account ([0053 lines 1-2] "FIG. 3 illustrates the account database 206 stored in the processing server 102"  wherein [0057 lines 1-6] "In instances where a child payment token has been provisioned for an account profile 208, the account profile 208 may include at least one set of child token credentials 312. Each set of child token credentials 312 may be for a child payment token provisioned to a recipient mobile device 110 using the methods discussed herein").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize child token profile stored in the database as in GOOD in the system executing the method of Marx with the motivation of offering to provide [0038] "more useful method for the distribution of payment tokens to a secondary device without sacrificing the security or control granted by the use of payment tokens" as taught by GOOD over that of Marx.

As per Claim 4, Marx may not explicitly disclose, but Bondesen discloses the device of claim 1, where the one or more processors are further configured to:  ([0061] " The amount of funds contributed to the account (e.g., debit account), or attributed to the account (e.g., credit account), by each user 2 may be tracked in order to determine how much the users 2 may spend, or how much should be returned to the users 2 after they leave the collaborative group of users 2. ").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize transaction notification as in Bondesen the system executing the method of Marx with the motivation to [0003] "help users enter into transaction securely” particularly for a shared token between multiple parties. " as taught by Bondesen over that of Marx. 
Bondesen does not explicitly describe providing, to the user device associated with the individual and for display a notification. However, Ebarle Grecsek teaches providing, to the user device associated with an authorized individual and displaying a notification for a settlement of a transaction (See [0163] “when a transaction initiated using the first account (e.g., 133) is processed at the transaction handler (103) and determined to qualify for the feature (e.g., 128) through householding, the transaction handler (103) is to complete the transaction using the first payment account (e.g., 133) and to charge a fee for the benefit to the second payment account (e.g., 134) (e.g., when the feature (e.g., 128) is funded by the account holder).” and see [0166] “feature offer engine (113) is to monitor (245) transactions (e.g., 301) in accordance with the rules data (e.g., 125) to detect a first transaction (e.g., 301) for initiation of a second transaction (e.g., 305). The notification engine (117) is to provide (247) an account holder with a real time notification of the second transaction (e.g., 305).”
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the display mechanism of Ebarle Grecsek with the funding mechanism of Bondesen in view of Marx to provide the user with real-time information of all transactions associated with the shared accounts that can provide an improved experience ([0027]), 
As per Claim 5, Marx may not explicitly disclose, but Bondesen  discloses the device of claim 1, where the one or more processors are further configured to: provide the value to the account after receiving an indication that the transaction has been completed using the account, the account being the transaction account ([0061] “The amount of funds contributed to the account (e.g., debit account), or attributed to the account (e.g., credit account), by each user 2 may be tracked in order to determine how much the users 2 may spend, or how much should be returned to the users 2 after they leave the collaborative group of users 2.”).
Bondesen in the system executing the method of Marx with the motivation to [0003] "help users enter into transaction securely” particularly for a shared token between multiple parties" as taught by Bondesen over that of Marx.

As per Claims 6, 14, and 20, Marx may not explicitly disclose, but Ebarle Grecsek discloses the device of claim 1, the non-transitory computer-readable medium of claim 8, and the method of claim 15, where the one or more processors are further configured to: cause a benefit received by the account in association with being used to complete the transaction to be shared among the benefit account and another benefit account, associated with the individual, after providing the third set of instructions, the account being the benefit account (See Figure 9 wherein the benefits and account features can be configured to be shared among the household accounts, and can be linked to another account).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize accounts linking benefits as in Ebarle Grecsek in the system executing the method of Marx with the motivation of offering to [0027] "improve experience" as taught by Ebarle Grecsek over that of Marx.

As per Claim 7, Marx may not explicitly disclose, but Ebarle Grecsek discloses the device of claim 6, where the one or more processors are further configured to: provide another set of instructions to a server device to generate the other benefit  Figure 1 disclosing the Link 129 between Account A 133 and Account B 134, which the link is created to share the different features between the accounts, which is obvious that Account B 134 is generated to be a benefit account as Feature X 127 from Account A 133 is included to Account B 134).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize accounts linking benefits as in Ebarle Grecsek in the system executing the method of Marx with the motivation of offering to [0027] "improve experience" as taught by Ebarle Grecsek over that of Marx.

As per Claim 10, Marx may not explicitly disclose, but Bondesen teaches the non-transitory computer-readable medium of claim 8, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: update the account with a portion of the value after providing the third set of instructions, the account being the transaction account ([0061] “The amount of funds contributed to the account (e.g., debit account), or attributed to the account (e.g., credit account), by each user 2 may be tracked in order to determine how much the users 2 may spend, or how much should be returned to the users 2 after they leave the collaborative group of users 2.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize tracking fund limits as in Bondesen in the system executing the method of Marx with the motivation to ([0003]) "help users enter into transaction Bondesen over that of Marx.

As per Claim 12, Marx discloses the non-transitory computer-readable medium of claim 8, where the third set of instructions indicate that the individual is the authorized user of the account ([0024] "The primary user may approve or disapprove the request by replying to the approval request, such as by text or voice. For example, if the approval request is sent via text message, the primary user may reply to the text message with "YES", "OK", or "NO". At step 114, the service provider may determine whether the primary user approves the transaction based on the primary user's response").

As per Claim 13, Marx may not explicitly disclose, but Bondesen teaches the non-transitory computer-readable medium of claim 8, where the one or more instructions, when executed by the one or more processors, cause the one or more processors to: determine, based on information from the transaction terminal or the transaction backend device, that the security token was generated for the individual (See [0053] “when there is communication between the digital wallets of the users 2 and the issuing financial institution 40 or another institution, transactions in which the user 2 may enter may be pre-authorized (e.g., pre-qualified) to determine what accounts (e.g., tokens) may be used to complete the transaction, without having to arbitrarily choose an account for the transaction."); and
[0055] “illustrated by block 202 of FIG. 4, a shared token is created or requested for the collaboration of the users 2…the institution may store the relationship between the token and the account information to allow use of the token in transactions.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize authentication of the user as in Bondesen in the system executing the method of Marx with the motivation to [0003] "help users enter into transaction securely” particularly for a shared token between multiple parties. " as taught by Bondesen over that of Marx.

As per Claim 16, Marx may not explicitly disclose, but Bondesen teaches the method of claim 15, further comprising: storing the value prior to providing the third set of instructions and after performing the action to withdraw the value from the other transaction account ([0061] “The amount of funds contributed to the account (e.g., debit account), or attributed to the account (e.g., credit account), by each user 2 may be tracked in order to determine how much the users 2 may spend, or how much should be returned to the users 2 after they leave the collaborative group of users 2.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize transaction history as in Bondesen in the system executing the method Marx with to [0003] "help users enter into transaction securely” particularly for a shared token between multiple parties. " as taught by Bondesen over that of Marx.

As per Claim 17, Marx discloses the method of claim 15, where determining that the individual is the authorized user comprises: determining that the individual is the authorized user based on one or more factors, the one or more factors including: another value of the transaction, a type of the transaction, or a location of the transaction ([0015-0016] discloses primary user receiving location of the transaction of secondary user for approval).

As per Claim 18, Marx may not explicitly disclose, but Bondesen teaches the method of claim 15, further comprising: authenticating the security token received by the transaction terminal or the transaction backend device in association with the individual using the account to complete the transaction; and where determining that the individual is the authorized user comprises: determining that the individual is the authorized user after authenticating the security token (See [0068] “however, when user information is captured during the transaction and sent for authorization the transaction may be denied by the institution storing the request to prevent the user 2 from continuing to use the shared token. In other examples, instead of the shared token being disassociated from the user 2 the token information that links the payment device (e.g., digital wallet) to the shared token may be disassociated from the user 2 (e.g., the payment device 4)”).
Bondesen in the system executing the method of Marx with the motivation to [0003] "help users enter into transaction securely” particularly for a shared token between multiple parties. " as taught by Bondesen over that of Marx.

As per Claim 19, Marx discloses the method of claim 15, further comprising: requesting, from the account owner of the account and via a user device associated with the account owner, approval to complete the transaction using the account prior to providing the third set of instructions (See Figure 1 - step 114 "Approved by Primary Account User?").

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of GOOD in view of Ebarle Grecsek in view of Bondesen in further view of Venkataramappa, and in further view of Bhinder (U.S. 2011/0302083).

As per Claim 3, Marx may not explicitly disclose, but Bhinder discloses the device of claim 1, where the value satisfies another value associated with the transaction ([0172 lines 8-10] "For example, detailed transactional data may contain an itemized listing of the purchased items 458 and a breakdown of associated fees or taxes 460" see also Figure 4A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize values associating fees or taxes as in Bhinder in the system Marx with the motivation of offering to provide [0004] "detection and prevention of fraudulent transactions" as taught by Bhinder over that of Marx.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of GOOD in view of Ebarle Grecsek in view of Bondesen in further view of Venkataramappa, and in further view of TARATINE et al. (U.S. 2016/0140546).

As per Claim 9, Marx may not explicitly disclose, but TARATINE discloses the non-transitory computer-readable medium of claim 8, where the one or more instructions, when executed by the one or more processors, cause the one or more processors to: determine that a timer has not expired, the timer indicating an amount of time during which the individual is the authorized user of the account ([0066] "The electronic token may also comprise an expiry date and/or time in order to limit the duration of the electronic token. In embodiments, the electronic token is no longer valid after the expiry date/time has passed and processing of the electronic token will no longer be authorized"); and
where the one or more instructions, that cause the one or more processors to determine that the individual is the authorized user, cause the one or more processors to: determine that the individual is the authorized user based on determining that the timer has not expired (As disclosed from [0066], if the token is used within the expiry date/time, the recipient would be an authorized user to use the token).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize time expiration as in TARATINE in the system executing the method Marx with the motivation of offering for [0066] "use in analytics or fraud detection" as taught by TARATINE over that of Marx.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of GOOD in view of Ebarle Grecsek in view of Bondesen in further view of Venkataramappa, and in further view of BRENNAN et al. (U.S. 2018/0060844).

As per Claim 11, Marx may not explicitly disclose, but BRENNAN discloses the non-transitory computer-readable medium of claim 8, where the one or more instructions, when executed by the one or more processors, cause the one or more processors to: remove an indication of the individual being the authorized user based on the transaction being completed ([0123 lines 1-8] "Third-party device 750 may receive a notification from financial service provider device 130 that the transaction token was received and that the deposit transaction was completed (step 1060). Third-party device 750 may deactivate the temporary financial account based on this notification (step 1070). For example, third-party device 750 may remove the funds from the temporary financial account and delete the transaction token"). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize token removal as in BRENNAN in the system executing the method of Marx with the motivation of offering to [0024] "improve efficiency of financial account management" as taught by BRENNAN over that of Marx.

Response to Arguments
Applicant’s arguments, see pages 13 to 18, filed 15 January 2021, with respect to 35 U.S.C. 101 rejection have been fully considered and are persuasive. The additional limitation of a second set of instructions being transmitted to the transaction terminal or the transaction backend device to prevent them from requesting input of information, and the combination of interaction between different devices, the claims as a whole provide significantly more. The 35 U.S.C. 101 rejection of the claims has been withdrawn. 
Applicant’s arguments, see pages 18 to 19, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toy et al. (U.S. 2014/0201531) discloses systems and methods for utilizing a remote server for storing credentials associated with a mobile device. For example, a login credential and/or a token credential can be stored at the remote server rather than at the mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697